Case 9:19-cv-81016-RNS Document 18 Entered on FLSD Docket 10/30/2019 Page 1 of 13



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                     CASE NO. 19-cv-81016-RNS
  LISA ROHDY,

         Plaintiff,

  v.

  WAL-MART STORES, INC,

        Defendant.
  ____________________/

                                 SECOND AMENDED COMPLAINT
                                 AND DEMAND FOR JURY TRIAL

         Plaintiff LISA ROHDY brings this action against WAL-MART STORES, INC., [Wal-

  Mart] in her individual capacity. Plaintiff alleges the following [hereinafter referred to as

  Plaintiff] and brings this action against Wal-Mart Stores, Inc., [Wal-Mart]. Plaintiff alleges the

  following:

                                           INTRODUCTION

         1.        This is an action under Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§2000e,

  et seq., to correct unlawful employment practices that discriminate on the basis of gender and to

  provide appropriate relief to the Plaintiff, like dozens of other female employees who were

  adversely affected by such practices. Defendant Wal-Mart has engaged in, and continues to engage

  in, unlawful gender discrimination by denying female employees equal pay and promotional

  opportunities.

         2.        This action springs from Dukes v. Wal-Mart, the national class action filed more

  than ten years ago. In Dukes, the United States District Court for the Northern District of

  California certified a national class of female Wal-Mart and Sam’s Club employees challenging

                                         Second Amended Complaint
                                                Page 1 of 13
Case 9:19-cv-81016-RNS Document 18 Entered on FLSD Docket 10/30/2019 Page 2 of 13



  Wal-Mart’s retail store pay policies as discriminatory against women. On June 20, 2011, the

  United States Supreme Court reversed that class certification order, imposing new guidelines for

  class actions in Title VII employment discrimination cases.

         3.      Plaintiff is a prior class member from Dukes, and now brings this action in her

  individual capacity. (See Factual Background, Procedural Posture, and Wal-Mart Corporate

  Policies, attached and incorporated herein as Exhibit 1).

         Timeliness

         4.      All claims arising on or after December 26, 1998, which is 300 days before the

  earliest charge filed with the EEOC by a former member of the Dukes class, are timely, as they

  have been the subject of an EEOC charge and class claims in Dukes, and then a subsequent EEOC

  charge within the deadline following the end of tolling in Dukes.

         5.      Plaintiff has exhausted her administrative remedies and complied with the statutory

  prerequisites of Title VII by timely filing a charge with the EEOC alleging gender discrimination

  by Wal-Mart. The Plaintiff along with other class members was a member of the national class

  certified in Dukes. While that certification order was working its way through the appellate

  process, time periods for filing EEOC charges and subsequent litigation for all former class

  members were tolled. On August 19, 2011, the Northern District of California issued an order in

  Dukes establishing common deadlines for all members of the formerly certified class to file

  individual charges with the EEOC. The pertinent portion of that order in this case gave former

  class members in states with a worksharing agreement who would normally have 300 days to file

  charges, until May 25, 2012 to file a charge.




                                       Second Amended Complaint
                                              Page 2 of 13
Case 9:19-cv-81016-RNS Document 18 Entered on FLSD Docket 10/30/2019 Page 3 of 13



         6.      Plaintiff has met that deadline. (See Composite Exhibit A which is a true and

  correct a copy of the Charge filed by Plaintiff, See also EEOC Questionnaire, attached as

  Exhibit 2).

         7.      Plaintiff has received her Right to Sue from the EEOC. (See Composite Exhibit

  B, which is a true and correct copy of the Notice and Right to Sue issued to the Plaintiff).

         8.      Plaintiff filed her claim within 90 days in a case styled Radtka et. al, v. Wal-Mart

  Stores, Inc., Case 19-80153 DE 1).

         9.      On July 12, 2019 the Court severed her claim and ordered the filing of an amended

  complaint. This Amended Complaint was timely filed in compliance with Radtka et. al, v. Wal-

  Mart Stores, Inc., Case 19-80153 DE 33.

         10.     This action was timely filed, and Plaintiff has exhausted all administrative

  deadlines.

                                   JURISDICTION AND VENUE

         11.     Plaintiff’s claims arise under Title VII of the Civil Rights Act of 1964, 42 U.S.C.

  §§ 2000e, et seq. This Court has jurisdiction over this matter pursuant to 42 U.S.C. § 2000e-5(f),

  28 U.S.C. §§ 1331 and 1343(a)(4).

         12.     Venue is proper in this district pursuant. The original action was filed in this judicial

  district and no objection was raised. The parties and witnesses to this action are located in several

  states throughout the United States, including several in this venue.

         13.     Wal-Mart currently operates 293 Wal-Mart stores and Sam’s Clubs in Florida

  where it employs more than 94,000 workers, many in this venue.

         14.     Plaintiff LISA ROHDY is a female resident of Brevard County, Florida



                                        Second Amended Complaint
                                               Page 3 of 13
Case 9:19-cv-81016-RNS Document 18 Entered on FLSD Docket 10/30/2019 Page 4 of 13



         15.     Defendant is a Delaware corporation with stores throughout Florida. Its corporate

  headquarters are located in Bentonville, Arkansas. In Florida, Wal-Mart operates retail stores

  doing business as Wal-Mart Discount Stores, Wal-Mart Supercenters, and Sam’s Clubs.

         16.     Plaintiff contends that Wal-Mart engaged in gender discrimination in compensation

  and promotional practices. Her evidence of the discriminatory treatment she experienced includes

  her own compelling story, and those of the hundreds of other female employees with similar

  examples of gender discrimination in the same region.

                                      Exhaustion of Remedies

         17.     Plaintiff has exhausted her administrative remedies and complied with the statutory

  prerequisites of Title VII by timely filing her charge of discrimination. (See Exhibit A).

         18.     Plaintiff received a Right to Sue from the Equal Employment Opportunities

  Commission, and timely filed this action. (See Notice of Right to Sue attached hereto as Exhibit

  B).

                                                PARTIES

         19.     Defendant Wal-Mart Stores, Inc., is a Delaware corporation with stores throughout

  Florida. Its corporate headquarters is located in Bentonville, Arkansas. In Florida, Wal-Mart

  operates retail stores doing business as Wal-Mart Discount Stores, Wal-Mart Supercenters, and

  Sam’s Clubs.

         20.     Wal-Mart currently operates 293 Wal-Mart stores and Sam’s Clubs in Florida

  where it employs more than 94,000 workers.

         21.     Wal-Mart’s operations are divided into regions.

         22.     During the time relevant to the Plaintiff herein, there were a total of 41 regions: 35

  Wal-Mart regions and six Sam's Club regions.

                                       Second Amended Complaint
                                              Page 4 of 13
Case 9:19-cv-81016-RNS Document 18 Entered on FLSD Docket 10/30/2019 Page 5 of 13



         23.        The three regions all falling within the Southeastern United States, consist of:

               a.   Wal-Mart Region 10—approximately 88 Wal-Mart retail stores located in Florida;

                    and

               b.   Wal-Mart Region 46—approximately 70 Wal-Mart retail stores, mostly located in

                    Florida, as well as Georgia and South Carolina; and

               c.   Sam’s Club Region 6—one of only 6 Sam’s Club regions in the United States,

                    consisting of approximately 77 Sam’s Club retail stores, mostly located in Florida,

                    as well as Georgia, South Carolina, North Carolina, Alabama, Tennessee, and

                    Virginia.

               d.   This action concerns Region 10.

         24.        Plaintiff contends that in the Region(s) she worked, Wal-Mart maintained a pattern

  or practice of gender discrimination in compensation and promotion. Plaintiff brings this claim

  individually but does so with the knowledge of other Plaintiffs from the same Wal-Mart Region(s).

  (See Regional Chart attached hereto as Exhibit C).

                            WAL-MART HAD KNOWLEDGE OF DISPARITIES

         25.        WAL-MART knew about disparate employment practices, yet Defendant did

   nothing to rectify these discriminatory practices.

         26.        Wal-Mart has known for years about the disparity in promotional opportunities

   for women. Wal-Mart’s own internal bench-marking studies concluded that it fell significantly

   behind other comparable retailers in terms of the representation of women in management.

         27.        June 2000, a Wal-Mart report concluded “Wal-Mart’s women in management per

   cent (32.4%) is significantly behind several of the other retailers reporting (43.2% to

   65.3%).” Ex. 119. This was particularly striking because Wal-Mart was drawing these

                                          Second Amended Complaint
                                                 Page 5 of 13
Case 9:19-cv-81016-RNS Document 18 Entered on FLSD Docket 10/30/2019 Page 6 of 13



   managers largely from an hourly workforce which was 62.6% women, “among the highest” of

   the companies reporting. Ex. 119 at 315.

         28.     Wal-Mart’s People Division has annually prepared reports that, for the relevant

   time periods, also show well documented underrepresentation of women.

         29.     Wal-Mart’s documents show that despite knowledge of disparities, little was done

   to address the issue. For Wal-Mart, excluding most women from management was the rule, not

   the exception, as the number worsened over time. Wal-Mart was behind both the Fortune 500

   and General Merchandisers in the development of women into Corporate Officers.

         30.     Wal-Mart has been aware of its gender discrimination problem since at least

   1992, if not before, when it started the Women In Leadership program. The organization

   documented the concerns of the female employees that included complaints that included

   among other issues that stereotypes limited the opportunities offered to women, and that career

   decisions are made for associates based on gender.

         31.     The diversity situation in 2001 worsened and the number of women in

   management were actually decreasing, rather than improving.

         32.     Wal-Mart was also aware that women on average were paid less than men holding

   the same positions. Wal-Mart conducted a Minority/Gender Pay Analysis of retail store

   management positions, in which it concluded that “average salaries for female and minority

   males are below the overall average pay for most jobs,” and “[a]verage pay increases for

   minority males and females are generally below overall average income ratio across most jobs.”

         33.     Wal-Mart had long been aware of problems with its hourly compensation

   system. In 2000, it identified several issues not addressed until 2004 or later:



                                        Second Amended Complaint
                                               Page 6 of 13
Case 9:19-cv-81016-RNS Document 18 Entered on FLSD Docket 10/30/2019 Page 7 of 13



                  Ineffective pay administration in the field (e.g., pay inequities between associates

                   with comparable service and performance levels);

                  Possible inappropriateness of merit/performance pay approach;

                  Often start rate is based on what the applicant was earning and not on what job

                   he or she will be performing.

         34.       Wal-Mart discussed its problems in even greater depth in June 2003, presenting

   the case for considering changes to its hourly pay practices by noting that the then-current

   system for setting start rates “allows for inequity in pay,” that Store Manager ability to over-ride

   the amount of performance increases “lead[s] to pay inequities,” and that merit increases were

   problematic because “Managers have discretion on amount of merit increase which may led to

   inequity of pay,” and “Manager has discretion on Associates who receive merit increases which

   may lead to inconsistency of administration.” While Wal-Mart considered eliminating merit

   increases in 2003 because of these concerns, it did not do so then. Instead, Wal-Mart delayed

   eliminating this source of inequity until August 2006. The elimination of merit increases was

   done to increase consistency.

         35.       Wal-Mart made changes to hourly pay practices in mid-2004, in particular

   assigning each job to a new job class; many jobs which had previously been in one class were

   assigned to separate classes depending on department. As the proportion of women in the

   departments varied greatly, Wal-Mart’s reliance on department to set job class ensured that

   disparities in pay rates by department would correlate with gender. Many jobs in departments

   in which women were over-represented were assigned to lower job classes, while those same

   job titles in departments over-represented by men were assigned to higher job classes. This

   differentiation in job class (and thus potential pay) was made by department even though the

                                        Second Amended Complaint
                                               Page 7 of 13
Case 9:19-cv-81016-RNS Document 18 Entered on FLSD Docket 10/30/2019 Page 8 of 13



   Hay Group, whose work Wal-Mart relied upon, found that there was a “high degree of

   consistency in the primary role of Sales Associate job across departments.”

         36.     When Wal-Mart made those changes, it also applied a “neutralization adjustment”

   that was designed to reduce the statistically significant differences for male and female

   employees, though only if within the same, newly-assigned job class, by giving larger increases

   to women.

         37.      Plaintiff brings this claim individually but does so with the knowledge of other

   Plaintiffs from the same Wal-Mart Region with similar experiences. (See Regional Chart

   attached hereto as Exhibit C).

                                   PLAINTIFF’S ALLEGATIONS

         38.     Ms. Rohdy was employed by Wal-Mart from 1991 through 2002, and worked

  during that period in Store 0771 which is in Wal-Mart Region 10. Ms. Rohdy is eligible for rehire.

         39.     During her 11 years of employment, Ms. Rohdy began as a Department Manager

  of Hardware and held various titles including Personnel Manager, softlines associate, department

  manager of housewares, support manager, safety team leader, cashier, CSM, and receiving. Her

  responsibilities while employed included hiring 500 additional employees while working in the

  position of personnel manager.

         40.     During employment, she was given glowing reviews, all but one “above standard

  (5 out of 5) except for a single year (2001) which included a time when she had to miss work due

  to her daughter’s medical needs and despite providing a doctor’s note and received a “3” out of

  “5”.

         41.     When she became pregnant, her store manager Chuck stated, “why can’t you be

  like those Vietnamese women who have a baby, drop it, and keep working.”

                                       Second Amended Complaint
                                              Page 8 of 13
Case 9:19-cv-81016-RNS Document 18 Entered on FLSD Docket 10/30/2019 Page 9 of 13



          42.    It was so clear to Ms. Rohdy that her negative review had to do with her family care

  responsibilities, that she wrote “no more babies” into the comments.

          43.    While employed, Ms. Rohdy spoke with her Store manager, Chuck, about her

  interest in the Management In Training/Assistant Manager program, but was never given the

  opportunity. Instead, she was told she “was not cut out for the position” because she “had

  children.” She was then told by management that the program “requires relocation and too much

  time – because you have children, and they are your priority, this isn’t the job for you.”

          44.    She watched as countless, less-experienced males were promoted to the role,

  including Damien Smith, Patrick (Last Name Unknown), and Mark (Last Name Unknown). She

  did not observe females promoted within her store.

          45.    Ms. Rohdy believes she was paid less than other similarly situated men during her

  employment within Region 10.

          46.    Specifically, Ms. Rohdy learned during employment that men were paid more than

  women, like when men were offered starting pay for positions into the meat department, they were

  offered as much as $17 to $18 per hour, whereas the women were offered approximately $9 per

  hour.

                                    STATEMENT OF CLAIMS

                             COUNT I—VIOLATION OF TITLE VII
                                 DISPARATE TREATMENT

          47.    Plaintiff incorporates and realleges paragraphs 1 through 46 herein.

          48.    Wal-Mart denied Plaintiff pay equal to that earned by similarly situated men, on

  the basis of gender.

          49.    Wal-Mart denied Plaintiff equal opportunities for promotion to positions that she

  was qualified for and interested in, on the basis of gender.
                                        Second Amended Complaint
                                               Page 9 of 13
Case 9:19-cv-81016-RNS Document 18 Entered on FLSD Docket 10/30/2019 Page 10 of 13



          50.     Wal-Mart’s conduct of engaging in discrimination against the Plaintiff working in

   by making compensation and promotion decisions on the basis of gender violates Title VII of the

   Civil Rights Act of 1964.

          51.     The Defendant has failed to comply with their statutory duty to take all

   reasonable and necessary steps to eliminate discrimination from the work place

   and to prevent it from occurring.

          52.     Wal-Mart's discriminatory practices described above have denied Plaintiff

   promotional opportunities and compensation to which they are entitled, in violation of Title VII.

          53.     Wal-Mart’s alleged reasons, if any, for the discrimination against Plaintiff on the

   basis of gender is a mere pretext, as evidenced by the pattern or practice of discrimination against

   female employees generally.

          54.     Plaintiff has exhausted all of her administrative remedies prior to bringing this

   action. (Exhibits A and B).

          55.     As a result of Wal-Mart’s violations, the Plaintiff has suffered damages.

          56.     As a direct and proximate result of the Defendant’s willful knowing and intentional

   discrimination, Plaintiff has suffered and will continue to suffer pain and suffering, extreme and

   severe emotional distress, loss of skills, and mental anguish; Plaintiff has incurred other incidental

   expenses; Plaintiff has suffered related to the harm caused by Wal-Mart’s violations.

          57.      Plaintiff has and will continue to suffer a loss of earnings and other employment-

   related benefits and job opportunities.

          58.     Plaintiff seeks an award of general and compensatory damages, reinstatement or

   front pay, back pay, and prejudgment interest.



                                         Second Amended Complaint
                                               Page 10 of 13
Case 9:19-cv-81016-RNS Document 18 Entered on FLSD Docket 10/30/2019 Page 11 of 13



          59.     In addition, Plaintiff is entitled to punitive damages for the Defendant’s malice

   and/or reckless disregard of Plaintiff’s federally protected rights.

          60.     As a further direct and proximate result of the Defendant’s violation, Plaintiff has

   been compelled to retain the services of the undersigned firms. Plaintiff will incur and continue

   to incur reasonable attorney’s fees and costs. Plaintiff requests that her attorney’s fees be awarded

   pursuant to Title VII.

           61.    Wal-Mart did not have a reliable posting system that alerted or encouraged

   qualified applicants like her to apply. Often females like the Plaintiff learned about opportunities

   only after a candidate, often males, were placed into those positions. The pathway to management

   at Wal-Mart during Plaintiff’s employment was a tap on the shoulder system. Plaintiff brings a

   claim for the loss of these promotional opportunities as well as the ones she specifically applied.

           62.    Pursuant to its lack of policies regarding posting of positions, there are likely

   numerous positions that she would have been qualified for but failed to apply because there was

   no notice provided. “[W]hen when an employer uses such informal methods it has a duty to

   consider all those who might reasonably be interested, as well as those who have learned of the

   job opening and expressed an interest.” Jones v. Firestone Tire & Rubber Co., 977 F.2d 527, 532-

   33 (11th Cir. 1992).

           63.    Ms. Rohdy contends she was paid less than other similarly situated men during her

   employment within Region 10.

           64.    Ms. Rohdy contends Wal-Mart was aware of the discriminatory pay, treatment and

   the obvious disparity of females in managerial roles.

          65.     Plaintiff, therefore, requests relief as provided in the Prayer for Relief below.

                                        PRAYER FOR RELIEF

                                         Second Amended Complaint
                                               Page 11 of 13
Case 9:19-cv-81016-RNS Document 18 Entered on FLSD Docket 10/30/2019 Page 12 of 13



          WHEREFORE, Plaintiff prays for relief as follows:

              a.   A declaratory judgment that the practices complained of in this Amended

                   Complaint are unlawful and violate 42 U.S.C. § 2000(e), et. seq., Title VII of the

                   Civil Rights Act of 1964;

              b. General and compensatory damages;

              c. Reinstatement or front pay;

              d.   Back pay;

              e. Punitive damages;

              f. Costs incurred, including reasonable attorneys’ fees, to the extent allowable by law;

              g. Pre-Judgment and Post-Judgment interest, as provided by law; and

              h. Such other and further legal and equitable relief as this Court deems necessary, just

                   and proper.

                                           JURY DEMAND

       Plaintiff hereby demands a jury trial on all issues, claims, actions, and defenses in this case.

                                     CERTIFICATE OF SERVICE

          I hereby certify that on October 30, 2019, I electronically filed the foregoing document
   with the Clerk of the Court using CM/ECF, and that the foregoing document is being served this
   day on all counsel of record identified on the attached Service List via transmission of Notices of
   Electronic Filing generated by CM/ECF.

                                                 s/ Cathleen Scott
                                                 Cathleen Scott, Esq.
                                                 Florida Bar No.: 135331
                                                 Cscott@scottwagnerlaw.com
                                                 Lindsey Wagner, Esq.
                                                 lwagner@scottwagnerlaw.com
                                                 Scott Wagner and Associates, P.A.
                                                 Jupiter Gardens
                                                 250 South Central Boulevard, Suite 104
                                                 Jupiter, FL 33458
                                                 Telephone: (561) 653-0008
                                        Second Amended Complaint
                                              Page 12 of 13
Case 9:19-cv-81016-RNS Document 18 Entered on FLSD Docket 10/30/2019 Page 13 of 13



                                               Facsimile: (561) 653-0020

                                               Leslie M. Kroeger, Esq.
                                               Florida Bar No.: 989762
                                               lkroeger@cohenmilstein.com
                                               Diana L. Martin
                                               Florida Bar No. 624489
                                               dmartin@cohenmilstein.com
                                               Cohen Milstein Sellers & Toll, PLLC
                                               2925 PGA Boulevard, Suite 200
                                               Palm Beach Gardens, FL 33410
                                               Telephone: (561) 515-1400
                                               Facsimile: (561) 515-1401

                                               Joseph M. Sellers, Esq.
                                               JSellers@cohenmilstein.com
                                               Christine E. Webber, Esq.
                                               Cwebber@cohenmilstein.com
                                               Cohen Milstein Sellers & Toll, PLLC
                                               1100 New York Ave NW, Suite 500 West
                                               Washington, DC 20005
                                               Telephone: (202) 408-4600
                                               Facsimile: (202) 408-469
                                               Attorneys for Plaintiff

                                     SERVICE LIST
                                 CASE NO. 19-cv-81016-RNS

     Kimberly J. Doud                              Scott A. Forman
     kdoud@littler.com                             SForman@littler.com
     LITTLER MENDELSON, P.C.                       LITTLER MENDELSON, P.C.
     111 North Magnolia Ave, Suite 1250            333 S.E. 2nd Avenue, Suite 2700
     Orlando, FL 32801                             Miami, FL 33131
     Telephone: 407.393.2900                       Telephone: 305.400.7511
     Facsimile: 407.393.2929                       Facsimile: 305.603.2552

     Allan G. King                                 Stacey Bradford
     Email: AGKing@littler.com                     Email: SBradford@littler.com
     Littler Mendelson, P.C.                       Littler Mendelson, P.C.
     100 Congress Avenue, Suite 1400               420 20th Street North, Suite 2300
     Austin, TX 78701                              Birmingham, AL 35203
     Telephone: 512.982.7252                       Telephone: 205.421.4779
     Facsimile: 214.880.0181                       Facsimile: 205.449.9864



                                       Second Amended Complaint
                                             Page 13 of 13
